Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/432,331 and amendment filed on 09/14/2021.  Claims 1-22 remain pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,705,152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1-22 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest measuring one or more electrical parameters of the electrochemical cell during the electrical cycling period of the electrochemical cell; adjusting the charge time or the discharge time for controlling a monitored cell voltage of the electrochemical cell toward a specific setpoint; and generating a performance metric of the electrochemical cell using the measured one or more electrical parameters, the performance metric indicative of an amount of coulombs applied into or out of the electrochemical cell during the cycling period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851